
















AMENDMENT NUMBER 20 TO
TRANSFER AND ADMINISTRATION AGREEMENT




AMENDMENT NUMBER 20 TO TRANSFER AND ADMINISTRATION AGREEMENT, dated as of August
27, 2014 (this "Amendment"), among TECH DATA CORPORATION, a Florida corporation
("Tech Data"), as collection agent (in such capacity, the "Collection Agent"),
TECH DATA FINANCE SPV, INC., a Delaware corporation, as transferor (in such
capacity, the "Transferor"), LIBERTY STREET FUNDING LLC, a Delaware limited
liability company ("Liberty"), CHARIOT FUNDING LLC, a Delaware limited liability
company, as successor by merger to Falcon Asset Securitization Company LLC
("Chariot"), as a Class Conduit and a Chariot Bank Investor, VICTORY RECEIVABLES
CORPORATION, a Delaware corporation ("Victory" and collectively with Liberty and
Chariot, the "Class Conduits"), THE BANK OF NOVA SCOTIA, a banking corporation
organized and existing under the laws of Canada, acting through its New York
Agency ("Scotia Bank"), as a Liberty Bank Investor and as agent for Liberty and
the Liberty Bank Investors (in such capacity, the "Liberty Agent"), THE BANK OF
TOKYO-MITSUBISHI UFJ, LTD, NEW YORK BRANCH, a bank organized under the laws of
Japan acting out of its New York Branch ("BTMU") as a Victory Bank Investor and
as agent for Victory and the Victory Bank Investors (in such capacity, the
"Victory Agent"), SUNTRUST BANK, a Georgia banking corporation ("SunTrust"), as
a SunTrust Bank Investor, and JPMORGAN CHASE BANK, N.A. (successor by merger to
Bank One, N.A.), a national banking association ("JPMorgan Chase"), as agent for
Chariot and the Chariot Bank Investors (in such capacity, the "Chariot Agent")
and as successor administrative agent for Liberty, Chariot, Victory, the Liberty
Bank Investors, the Victory Bank Investors, the SunTrust Bank Investors and the
Chariot Bank Investors (in such capacity, the "Administrative Agent"), amending
that certain Transfer and Administration Agreement dated as of May 19, 2000,
among the Transferor, the Collection Agent, the Class Conduits (as defined
thereunder) and the Bank Investors (as defined thereunder) (as amended to the
date hereof, the "Original Agreement" and said agreement as amended hereby, the
"Agreement").


WHEREAS, the parties desire to amend the Original Agreement to reflect the
assignment of portions of the Commitment to BTMU, Victory and SunTrust and
assignment of the role of Chariot Bank Investor to Chariot, in each case
pursuant to an Assignment and Assumption Agreement, dated of even date herewith
(the "Assignment"), and to make certain other revisions to the Original
Agreement;


WHEREAS, capitalized terms used herein shall have the meanings assigned to such
terms in the Original Agreement;


NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, the parties hereto agree as follows:








SECTION 1.    Amendment to Original Agreement. The Original Agreement shall be
amended in the manner specified in this Section 1.
(a)    Section 1.1 if the Original Agreement is hereby amended by adding thereto
the following new definition:


"Anti-Corruption Laws" shall mean all laws, rules, and regulations of any
jurisdiction applicable to the Seller Parties or their respective Subsidiaries
from time to time concerning or




--------------------------------------------------------------------------------




relating to bribery or corruption.


(b)    The definition of "Base Rate" in the Original Agreement is hereby amended
by replacing the word "greater" with "greatest" in the first line of the
definition and replacing clause (iii) thereof with the following: "(iii) the
one-month LIBOR Rate plus 1.00% or, in the case of Chariot or the Chariot Bank
Investors, the Daily/90 Day LIBOR Rate plus 1.00%."


(c)    The definition of "Commitment" in the Original Agreement is hereby
amended by adding the following proviso to clause (i) thereof:


"; provided, that, notwithstanding the foregoing, "Commitment" shall mean the
dollar amounts set forth opposite such Bank Investor's signature on the
signature page of the most recent amendment to this Agreement which contains
such dollar amounts on its signature page,"


(d)    The definition of "Commitment Termination Date" in the Original Agreement
is hereby amended by replacing the reference to "October 31, 2014" with a
reference to "August 25, 2016" in clause (ii) of such definition.


(e)    The definition of "Concentration Factor" in the Original Agreement is
hereby amended by replacing "2.40%" with "3.00%" in the last row of the second
column entitled "Individual Obligor Percentage."


(f)    The definition of "Conduit Assignee" in the Original Agreement is hereby
deleted in its entirety and replaced with the following:


"Conduit Assignee" means, with respect to a Class Conduit, any commercial paper
conduit that finances its activities directly or indirectly through asset backed
commercial paper and is administered by the related Class Agent with respect to
such Class Conduit or any of its Affiliates and designated by such Class Agent
from time to time to accept an assignment from such Class Conduit of all or a
portion of the Net Investment and/or Commitment of such Class Conduit.


(g)    Section 1.1 of the Original Agreement is hereby amended by adding thereto
the following new definition:


"Daily/90 Day LIBOR Rate" shall mean, for any day, a rate per annum equal to the
three month London-Interbank Offered Rate administered by ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate) appearing on Reuters Screen LIBOR01 Page (or on any successor or
substitute page of such service, providing rate quotations comparable to those
currently provided on such page of such service, as determined by the
Administrative Agent from time to time in accordance with its customary
practices for purposes of providing quotations of interest rates applicable to
U.S. Dollar deposits in the London interbank market) at approximately 11:00 a.m.
(London time) on such day or, if such day is not a Business Day in London, the
immediately preceding Business Day in London. In the event that such rate is not
available on any day at such time for any reason, then the "Daily/90 Day LIBOR
Rate" for such day shall be the rate at which three month U.S. Dollar deposits
of $5,000,000 are offered by the principal London office of the Administrative
Agent in immediately available funds in the London interbank market at
approximately 11:00 a.m. (London time) on such day; and if the Administrative
Agent is for any reason unable to determine the Daily/90 Day LIBOR Rate in the
foregoing manner or has determined in good faith that the Daily/90 Day LIBOR
Rate determined in such manner does not accurately reflect the cost of
acquiring, funding or maintaining a Purchaser Interest, then the "Daily/90 Day
LIBOR Rate" for such day shall be the Base Rate.


(h)    The definition of "Dilution Reserve Percentage" shall be amended to
remove the subtraction of "ECDR" (and deleting the definition of Expected
Contractual Dilution Ratio) such that the calculation shall read as




--------------------------------------------------------------------------------




follows:
 
[(2.25 x EDR)] + [(DS - EDR) x (DS /EDR)] x DHR


(i)    The definition of "Eligible Receivable" in the Original Agreement is
hereby amended by:
 
(i)    deleting clause (ii) thereof and replacing it with the following:


"(ii)    except as permitted by clause (xix) hereof, the Obligor of which is a
resident of the United States or one of its instrumentalities, is a Designated
Obligor at the time of the initial creation of an interest therein hereunder, is
not an Affiliate or employee of any of the parties hereto, and is not a
government or a governmental subdivision or agency;"


(ii)    adding thereto the following new clause (xix):


"(xix)    with respect to not more than 5% of the Receivables, the Obligor with
respect to which is a resident of any jurisdiction other than the United States
or one of its instrumentalities."


(iii) deleting the word "and" after existing clause (xvii) and replacing the
period after existing clause (xviii) with "; and".


(j)    The definition of "Eurodollar Rate" in the Original Agreement is hereby
amended by (i) replacing each reference to "SUSI Issuer Bank Investor" with
"SunTrust Bank Investor" in the first parenthetical proviso of such definition,
(ii) replacing each reference to "Bank of America as a Bank Investor" with
"SunTrust Bank Investor" in the first parenthetical proviso of such definition,
and (iii) replacing clause (i) thereof with the following: "(i) the applicable
LIBOR Rate or, in the case of Chariot or the Chariot Bank Investors, the
Daily/90 Day LIBOR Rate or, in the case of the SunTrust Bank Investors, a rate
per annum determined on the basis of the offered rate for deposits in U.S.
dollars of amounts equal or comparable to the principal amount of the related
Incremental Transfer offered for a term comparable to such Eurodollar Tranche
Period, which rates appear on page BBAM on the Bloomberg Terminal (successor to
Telerate page 3750) (“Page BBAM”) (or any other page that may replace such page
from time to time for the purpose of displaying offered rates of leading banks
for London interbank deposits for such Eurodollar Tranche Period in United
States dollars) at approximately 11:00 a.m. (London time), two Business Days
prior to the first day of such Eurodollar Tranche Period, provided that if no
such offered rates appear on such page, the LIBO Rate for such Eurodollar
Tranche Period will be the arithmetic average (rounded upwards, if necessary, to
the next higher 1/100th of 1%) of rates quoted by not less than three (3) major
banks in New York, New York, selected by the Administrative Agent, at
approximately 10:00 a.m. (New York City time), two Business Days prior to the
first day of such Eurodollar Tranche Period, for deposits in U.S. dollars
offered by leading European banks for a period comparable to such Eurodollar
Tranche Period in an amount comparable to the principal amount of such
Incremental Transfer".


(k)    The definition of "Facility Limit" in the Original Agreement is hereby
deleted in its entirety and replaced by the following:


"Facility Limit" shall mean (i) with respect to the Class of which BTMU is a
member, $100,000,000; provided that such amount may not at any time exceed the
aggregate Commitments with respect to the BTMU Bank Investors, (ii) with respect
to the Class of which Liberty is a member, $100,000,000; provided that such
amount may not at any time exceed the aggregate Commitments with respect to the
Liberty Bank Investors, in each case, at any time in effect, (iii) with respect
to the Class of which Chariot is a member, $100,000,000; provided that such
amount may not at any time exceed the aggregate Commitments with respect to the
Chariot Bank Investors, in each case, at any time in effect, (iv) with respect
to the Class of which SunTrust is a member, $100,000,000; provided that such
amount may not at any time exceed the aggregate Commitments with respect to the
SunTrust Bank Investors, in each case, at any time in




--------------------------------------------------------------------------------




effect, and (v) with respect to any other Class, the amount specified as such in
any supplement hereto for such Class; provided that, with respect to any other
Class, the Facility Limit for such Class shall not at any time exceed the
aggregate Commitments for the Bank Investors in such Class."


(l)    The Original Agreement is hereby amended by deleting the definition of
"Falcon" and replacing it with the following new definition, inserted in proper
alphabetical order:


"Chariot" shall mean Chariot Funding LLC, as successor by merger to Falcon Asset
Securitization Company LLC, and its successors and assigns.


(m)    The Original Agreement is hereby amended by replacing each instance of
"Falcon," "Falcon Agent" and "Falcon Bank Investors" with, respectively,
"Chariot," "Chariot Agent" and "Chariot Bank Investors."


(n)    The Original Agreement is hereby amended by deleting the definition of
"Falcon Bank Investors" and replacing it with the following new definition,
inserted in proper alphabetical order:


"Chariot Bank Investors" shall mean Chariot and its successors and assigns who
are or become parties to this Agreement as such pursuant to an Assignment and
Assumption Agreement."


(o)    Section 1.1 of the Original Agreement is hereby amended by adding thereto
the following new definition:


"FATCA" shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version), any current or future
regulations or official interpretations thereof and any agreement (including any
intergovernmental agreement or any law implementing such intergovernmental
agreement) entered into in connection therewith.


(p)    Section 1.1 of the Original Agreement is hereby amended by adding thereto
the following new definition:


"Internal Revenue Code" shall mean the Internal Revenue Code of 1986, as
amended.


(q)    The definition of "Maximum Percentage Factor" in the Original Agreement
is hereby amended by replacing the reference to "98%" with "100%".


(r)    The definition of "Proceeds" in the Original Agreement is hereby amended
by replacing the reference to "Section 9-306(1) of the UCC" with "Section
9-102(a)(64) of the UCC".


(s)    Section 1.1 of the Original Agreement is hereby amended by adding thereto
the following new definitions:


"Sanctions" shall mean economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control ("OFAC") of
the U.S. Department of the Treasury or the U.S. Department of State, or (b) the
United Nations Security Council, the European Union or Her Majesty's Treasury of
the United Kingdom.


"Sanctioned Country" shall mean, at any time, a country or territory which is
the subject or target of Sanctions that broadly prohibit or restrict dealings
with such country (currently Cuba, Iran, North Korea, Sudan, and Syria).


"Sanctioned Person" shall mean, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the OFAC, the U.S.
Department of State, the




--------------------------------------------------------------------------------




United Nations Security Council, the European Union or any EU member state, (b)
any Person operating, organized or resident in a Sanctioned Country or (c) any
Person 50% or more owned by or otherwise controlled by a Person described in
foregoing clauses (a) or (b).


(t)    The definition of "Yield and Servicing Fee Reserve" in the Original
Agreement is hereby amended by replacing the reference to "2.0%" in clause (i)
thereof with "1.0%".


(u)    Section 2.2 of the Original Agreement is hereby amended by


(i) replacing the first proviso contained in the first sentence of the first
paragraph thereof with the following:


"; provided that either such Bank Investors shall have previously accepted the
assignment by the related Class Conduit of all of such Class Conduit's interest
in the Affected Assets or there is no related Class Conduit in the Class to
which a Bank Investor belongs,"


(ii) deleting in its entirety the second paragraph of Section 2.2 thereof and
replacing it with the following language:


"The Transferor shall, by notice to the Administrative Agent given by telecopy,
offer to convey, transfer and assign to the Administrative Agent, on behalf of
any of the applicable Class Investors, undivided percentage ownership interests
in the Receivables and the other Affected Assets relating thereto not later than
3:00 p.m. (New York time) on the Business Day prior to the proposed date of any
Incremental Transfer; provided, that the Transferor may make a same-day
Incremental Transfer on up to 2 days during any one week, in which case the
Transferor shall provide the notice and make the transfer required hereunder by
not later than 9:30 a.m. (New York time) on the Business Day of such Incremental
Transfer and such notice shall be provided directly to each Class Investor. With
respect to each Class, each such notice shall specify (w) whether such request
is made to the Administrative Agent on behalf of the Class Conduit for such
Class or the related Bank Investors for such Class , or, in the case of a
same-day Incremental Transfer, directly to the Class Conduit for such Class or
the related Bank Investors for such Class (it being understood and agreed that
with respect to Bank Investors in a Class which has not related Class Conduit
and Bank Investors who acquire any interest in the Transferred Interest
hereunder in lieu of their related Class Conduit, such Bank Investors shall be
required to purchase all of the portion of the Transferred Interest held by the
related Class Conduit in accordance with Section 10.7 and thereafter such Class
Conduit shall no longer accept any additional Incremental Transfers hereunder),
(x) the desired Transfer Price (which shall be at least $5,000,000 per Class or
integral multiples of $1,000,000 in excess thereof and, in the case of same-day
Incremental Transfer, not greater than $50,000,000) or, to the extent that the
then available unused portion of the Aggregate Maximum Net Investment is less
than such amount, such lesser amount equal to such available portion of such
Aggregate Maximum Net Investment), (y) the desired date of such Incremental
Transfer and (z) the desired Tranche Period(s) and allocations of the Net
Investment for such Class of such Incremental Transfer thereto as required by
Section 2.3. The Administrative Agent will promptly notify each Class Agent and
each Class Conduit or related Bank Investors for such Class, as applicable, of
the Administrative Agent's receipt of any request for an Incremental Transfer to
be made to such Person, other than in the case of any same-day Incremental
Transfer. To the extent that any such Incremental Transfer is requested of a
Class Conduit, such Class Conduit shall accept or reject such offer by notice
given to the Transferor and the Administrative Agent by telephone or telecopy by
no later than the close of its business on the Business Day following its
receipt of any such request or, in the case of any same-day Incremental
Transfer, as soon as commercially




--------------------------------------------------------------------------------




reasonable. Each notice of proposed Transfer shall be irrevocable and binding on
the Transferor and the Transferor shall indemnify each Class Investor against
any loss or expense incurred by such Class Investor, either directly or through
a Liquidity Provider Agreement, as a result of any failure by the Transferor to
complete such Incremental Transfer including, without limitation, any loss
(including loss of anticipated profits) or expense incurred by such Class
Investor, either directly or pursuant to a Liquidity Provider Agreement by
reason of the liquidation or reemployment of funds acquired by such Class
Investor (or a related Liquidity Provider) (including, without limitation, funds
obtained by issuing commercial paper or promissory notes or obtaining deposits
as loans from third parties) to fund such Incremental Transfer."


(iii) deleting the first sentence of the fourth paragraph of Section 2.2 thereof
and replacing it with the following language:


"By not later than 11:00 a.m. (New York time) on any Transfer Date or, in the
case of any Transfer Date on which a same-day Incremental Transfer is to occur,
as soon as commercially reasonable, each Class Investor participating in the
Incremental Transfer occurring on such date shall remit its share (which, in the
case of an Incremental Transfer to the Bank Investors for any Class shall be
equal to each such Bank Investor's Pro Rata Share) of the aggregate Transfer
Price for such Transfer to the account of the Administrative Agent specified
therefor from time to time by the Administrative Agent by notice to such
Persons."


(iv) by adding the following at the end of the first sentence of the first
paragraph of Section 2.6:


"provided, that the Transferor may also voluntarily pay to the Administrative
Agent, for the benefit of the Class Investors from previously received
Collections, any other amount to be applied in reduction of the Aggregate Net
Investment. Any such voluntary payment may be made after notice to the
Administrative Agent given by telecopy, not later than 3:00 p.m. (New York time)
on the Business Day prior to the proposed date of such payment; provided, that
the Transferor may make a same-day voluntary payment on up to 2 days during any
one week (any such same-day voluntary payment not to exceed $20 million), in
which case the Transferor shall provide notice thereof not later than 9:30 a.m.
(New York time) on the Business Day of such voluntary payment and such notice
shall be provided directly to each Class Investor."


(v)    Section 2.3(c) of the Original Agreement is hereby amended by deleting
the third sentence thereof and replacing is with the following:


"If no Termination Event shall have occurred and the only portion of the
Transferred Interest which is funded by reference to the Eurodollar Rate is the
portion thereof held by the SunTrust Bank Investor, the margin applicable to the
Eurodollar Rate shall be adjusted as provided in the definition thereof."


(w)    Section 2.8(a) of the Original Agreement is hereby amended by deleting
the fifth sentence thereof and replacing it with the following:


"The Transferor shall not, and shall not permit the Seller to, change its
respective name, identity or corporate structure, type of organization or
jurisdiction of organization, place of business or, if more than one, chief
executive office, or any office where Records are kept unless it shall have: (i)
given the Administrative Agent at least thirty (30) days prior notice thereof
and (ii) prepared at Transferor's expense and delivered to the Administrative
Agent all financing statements, instruments and other documents necessary to
preserve and protect the Transferred Interest or requested by the Administrative
Agent or any Class Agent in connection with such




--------------------------------------------------------------------------------




change or relocation."


(x)    The Original Agreement is hereby amended by adding thereto the following
new Section 2.15:


"Section 2.15    Compliance with FATCA.    Each Class Investor shall deliver to
the Transferor and the Administrative Agent at the time or times prescribed by
law or at such time or times reasonably requested by the Transferor or the
Administrative Agent such documentation prescribed by applicable law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such
additional documentation reasonably requested by the Transferor or the
Administrative Agent as may be necessary for the Transferor and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Class Investor has complied with such Class Investor's
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Notwithstanding any other provision herein, if the Transferor or
Administrative Agent is required to withhold taxes under FATCA, the Transferor
and the Administrative Agent shall be authorized to deduct from payments to be
made to such Class Investor amounts representing taxes payable by such Class
Investor under FATCA, as determined in the sole discretion of the Transferor or
the Administrative Agent, and to remit such amounts to the applicable
governmental authorities.


(y)    Section 3.1 of the Original Agreement is hereby amended by


(i)    replacing existing clause (o) thereof with the following:


"(o)    Not an Investment Company. The Transferor is not and, will not as a
result of the transactions contemplated hereby be, required to register as an
"investment company" under the Investment Company Act of 1940, as amended,
without reliance on the exceptions contained in Sections 3(c)(1) or 3(c)(7)
thereunder unless the Transferor is entitled to the benefit of the exclusion for
loan securitizations in the Volcker Rule under C.F.R. 75.10(c)(8)."


(ii)    adding the following new clause (u) thereto:


"(u)    Anti-Corruption Laws and Sanctions. The Transferor has implemented and
shall continue to implement and maintain in effect policies and procedures
reasonably designed to ensure compliance by it and its directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions, and the
Transferor and its officers and employees and, to the knowledge of the
Transferor, its directors and agents, are in compliance with Anti-Corruption
Laws and applicable Sanctions in all material respects. None of the Transferor
or, to the knowledge of the Transferor, any of its directors, officers,
employees or agents that will act in any capacity in connection with or benefit
from the facility established hereby, is a Sanctioned Person. The Transferor
will not employ the proceeds obtained, or related transactions contemplated,
under this Agreement in such a manner as would violate Sanctions or
Anti-Corruption Laws."


(z)    Section 3.3 of the Original Agreement is hereby amended by adding the
following new clause (o) thereto:


"(o)    Anti-Corruption Laws and Sanctions. Tech Data has implemented and shall
continue to implement and maintain in effect policies and procedures reasonably
designed to ensure compliance by it and its Subsidiaries, directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions, and
Tech Data, its Subsidiaries and its officers and employees and to the knowledge
of Tech Data, its directors and agents, are in compliance with Anti-Corruption
Laws and applicable Sanctions in all material respects. None of Tech Data or any
of its Subsidiaries or, to the knowledge of Tech Data, any of its directors,
officers,




--------------------------------------------------------------------------------




employees or agents that will act in any capacity in connection with or benefit
from the facility established hereby, is a Sanctioned Person. Tech Data will not
employ the proceeds obtained, or related transactions contemplated, under this
Agreement in such a manner as would violate Sanctions or Anti-Corruption Laws."


(aa)    Section 5.1(j) of the Original Agreement is hereby amended by replacing
the first sentence thereof with the following:


"The Transferor shall not (i) account for (including for accounting and tax
purposes), or otherwise treat, the transactions contemplated by the Purchase
Agreement in any manner other than as a sale of Receivables by Tech Data to the
Transferor, or (ii) treat (other than for accounting or tax purposes) the
transactions contemplated hereby in any manner other than as a sale of the
Receivables by the Transferor to the Administrative Agent on behalf of the Class
Investors."


(bb)    Section 5.1 of the Original Agreement is hereby amended by adding the
following new clause (p) thereto:


"(p)    The Transferor will maintain in effect and enforce policies and
procedures reasonably designed to ensure compliance by it and its directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions."


(cc)    Section 5.2 of the Original Agreement is hereby amended by adding the
following new clause (l) thereto:


"(l)    The Transferor shall not use the proceeds of any Incremental Transfer,
or allow the proceeds of any Incremental Transfer to be used (A) in furtherance
of an offer, payment, promise to pay, or authorization of the payment or giving
of money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws, (B) for the purpose of funding, financing or facilitating
any activities, business or transactions of or with any Sanctioned Person, or in
any Sanctioned Country, or (C) in any manner, in each case, as would result in
the violation of any Sanctions applicable to any party hereto."


(dd)    Section 5.3 of the Original Agreement is hereby amended by adding the
following new clause (m) thereto:


"(m)    Tech Data will maintain in effect and enforce policies and procedures
reasonably designed to ensure compliance by it and its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions."


(ee)    Section 5.4 of the Original Agreement is hereby amended by adding
thereto the following new clause (h):


"(h)    Tech Data shall not use any Incremental Transfer or allow the proceeds
of any Incremental Transfer to be used (A) in furtherance of an offer, payment,
promise to pay, or authorization of the payment or giving of money, or anything
else of value, to any Person in violation of any Anti-Corruption Laws, (B) for
the purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, or
(C) in any manner, in each case, as would result in the violation of any
Sanctions applicable to any party hereto."


(ff)    Section 5.5 of the Original Agreement is hereby deleted in its entirety
and replaced by the following new section:






--------------------------------------------------------------------------------




"Section 5.5    Financial Covenants of the Collection Agent. At all times from
the date hereof to the later to occur of (i) the Termination Dates or (ii) the
date on which the Aggregate Net Investment has been reduced to zero, all accrued
Discount and Servicing Fees shall have been paid in full and all other Aggregate
Unpaids shall have been paid in full, in cash, unless the Administrative Agent,
each Class Conduit (so long as such Class Conduit holds any portion of the
Transferred Interest), each Class Agent and the Majority Investors shall
otherwise consent in writing, the Collection Agent shall not permit (i) its
Consolidated Debt to Capitalization Ratio, as of the last day of each of its
fiscal quarters, to be greater than 0.40 to 1.0 or (ii) its Consolidated
Interest Coverage Ratio, as of the last day of each of its fiscal quarters, to
be less than 3.00 to 1.00. The effect of currency translation adjustments
resulting from any change in currency exchange rates occurring after July 31,
2011 will be excluded from the calculation of the Consolidated
Debt-to-Capitalization Ratio. Defined terms used in this Section 5.5 and not
defined in Section 1.1 hereof are defined in Annex 5 hereto."


(gg)    Section 7.1(m) of the Original Agreement is hereby amended by deleting
the reference therein to "98%" and replacing it with "100%".


(hh)    The definition of "Majority Investor" contained in Section 10.1(a) of
the Original Agreement is hereby amended by deleting the words "in excess of 66
and 2/3%" and replacing them with the following "to 50% or more".


(ii)    The Original Agreement is hereby amended by replacing the definition of
"CP Rate" in Annex 2 thereto (CP Rate Definition for Chariot) with the
following:


"CP Rate" shall mean the Daily/90 Day LIBOR Rate.


(jj)    The Original Agreement is hereby amended by adding thereto new Annex 4
which shall be titled "CP Rate Definition for Victory" and shall contain the
following definition:


"CP Rate" shall mean, if applicable, for any period and with respect to any Rate
Tranche funded by Commercial Paper Notes, the per annum rate equivalent to the
weighted average cost (as determined by Agent and which shall include
commissions and fees of placement agents and dealers, incremental carrying costs
incurred with respect to Commercial Paper Notes maturing on dates other than
those on which corresponding funds are received by Conduit Purchaser, other
borrowings by Conduit Purchaser (other than under any Liquidity Agreement) and
any other costs and expenses associated with the issuance of Commercial Paper
Notes) of or related to the issuance of Commercial Paper Notes that are
allocated, in whole or in part, by Conduit Purchaser or Agent to fund or
maintain such Rate Tranche (and which may be also allocated in part to the
funding of other assets of Conduit Purchaser (determined in the case of
Commercial Paper Notes issued on a discount by converting the discount to an
interest equivalent rate per annum); provided that notwithstanding anything in
this Agreement or the other Transaction Documents to the contrary, Seller agrees
that any amounts payable to Conduit Purchaser in respect of Yield for any Yield
Period with respect to any Rate Tranche funded by Conduit Purchaser at the CP
Rate shall include an amount equal to the portion of the face amount of the
outstanding Commercial Paper Notes issued to fund or maintain such Rate Tranche
that corresponds to the portion of the proceeds of such Commercial Paper Notes
that was used to pay the interest component of maturing Commercial Paper Notes
issued to fund or maintain such Rate Tranche, to the extent that Conduit
Purchaser had not received payments of interest in respect of such interest
component prior to the maturity date of such maturing Commercial Paper Notes
(for purposes of the foregoing, the “interest component” of Commercial Paper
Notes equals the excess of the face amount thereof over the net proceeds
received by Conduit Purchaser from the issuance of Commercial Paper Notes,
except that if such Commercial Paper Notes are issued on an interest-bearing
basis its “interest component” will equal the amount of interest accruing on
such Notes through maturity).


(kk)    The Original Agreement is hereby amended by updating Exhibit B thereto
with the following account numbers:
for JPMorgan,




--------------------------------------------------------------------------------






811108778
811108786
905692513
938018827


and for Bank of America,


4427213557
3751372055
1596071264
3751045874
3751277435
3750654732
4426371704
4426371717
4426497413
4426497426
4426497439
4426497442
4426815998
4426853824
4426855990
SECTION 2.    Acknowledgement of Assignment.


(a)    The parties hereto acknowledge the assignment of the role of the
Administrative Agent to JPMorgan and the assignment of all or portions of each
Bank Investor's Commitment to BTMU and SunTrust that was effected in each case
pursuant to the Assignment. The Administrative Agent and the Transferor each
acknowledge that (i) there is no Class Conduit related to the SunTrust Bank
Investors and that notices of Incremental Transfers shall be delivered directly
to, and funded in each case by, SunTrust, as a SunTrust Bank Investor, and (ii)
Chariot shall perform the duties and obligations of both a Class Conduit and a
Chariot Bank Investor under the Agreement.


(b)    In order to reflect the Assignment, the Original Agreement is further
amended by deleting therefrom all references to SUSI Issuer, SUSI Issuer Bank
Investor and SUSI Issuer Agent and all references to Bank of America as a Bank
Investor.


(c)    In order to reflect the Assignment, the Original Agreement is further
amended by adding thereto the following terms or, if such term already exists,
deleting the definition thereof in its entirety and replacing it with the
definition set forth below:
"Bank Investor" shall mean (i) with respect to the Class of which Chariot is a
member, the Chariot Bank Investors, (ii) with respect to the Class of which
Liberty is a member, the Liberty Bank Investors, (iii) with respect to the Class
of which SunTrust is a member, the SunTrust Bank Investors, (iv) with respect to
the Class of which Victory is a member, the Victory Bank Investors, and (v) with
respect to any other Class, the financial institutions specified as such in any
supplement hereto and their respective successors and permitted assigns.


"Class" means each of the following groups of Class Investors: (i) Chariot and
the Chariot Bank Investors, (ii) Liberty and the Liberty Bank Investors, (iii)
the SunTrust Bank Investors, (iv) Victory and the Victory Bank Investors, or (v)
any other Class consisting of either a multi seller commercial paper conduit and
its related Bank Investors or only Bank Investors and, in both cases, the
assigns and participants of such Class, as added from time to time with the
consent of the Administrative Agent and the Transferor as set forth in Section
11.2(b) hereof.


"Class Agent" means (i) with respect to the Class of which Chariot is a member,
the Chariot Agent,




--------------------------------------------------------------------------------




(ii) with respect to the Class of which Liberty is a member, the Liberty Agent,
(iii) with respect to the Class of which SunTrust is a member, the SunTrust
Agent, (iv) with respect to the Class of which Victory is a member, the Victory
Agent, and (v) with respect to any other Class, the financial institution or
other Person specified as such in any amendment or supplement hereto for such
Class.


"Class Investors" means (i) with respect to the Class of which Chariot is a
member, Chariot and the Chariot Bank Investors, (ii) with respect to the Class
of which Liberty is a member, Liberty and the Liberty Bank Investors, (iii) with
respect to the Class of which SunTrust is a member, the Sun Trust Bank
Investors, (iv) with respect to the Class of which Victory is a member, Victory
and the Victory Bank Investors and (v) with respect to any other Class, the
related Class Conduit and the related Bank Investors or only the Bank Investors
with respect to any Class that does not have a Class Conduit.


"BTMU" shall mean The Bank of Tokyo-Mitsubishi UFJ, LTD, New York Branch, and
its successors and assigns.


"SunTrust" shall mean SunTrust Bank, and its successors and assigns.


"SunTrust Agent" shall mean SunTrust, in its capacity as agent for the SunTrust
Bank Investors, and any successor thereto appointed pursuant to Article IX.


"SunTrust Bank Investors" shall mean SunTrust and its successors and assigns who
are or become parties to this Agreement as such pursuant to an Assignment and
Assumption Agreement.


"Victory" shall mean Victory Receivables Corporation, and its successors and
assigns.


"Victory Agent" shall mean BTMU, its capacity as agent for Victory and the
Victory Bank Investors, and any successor thereto appointed pursuant to Article
IX.


"Victory Bank Investors" shall mean BTMU and its successors and assigns who are
or become parties to this Agreement as such pursuant to an Assignment and
Assumption Agreement.


SECTION 3.    Affirmations. All parties hereto agree and acknowledge that with
respect to each Bank Investor party hereto, each Bank Investor has a Commitment
and such Commitment of such Bank Investor shall be the dollar amount set forth
opposite such Bank Investor's signature on the signature page hereto, which may
be different from the Original Agreement.
SECTION 4. Conditions Precedent. This Amendment shall become effective on the
day on which the Administrative Agent shall have received a copy of this
Amendment executed by each party hereto.
SECTION 5. Representations and Warranties. The Transferor hereby makes to the
Class Investors, the Class Agents and the Administrative Agent, on and as of the
date hereof, all of the representations and warranties set forth in Section 3.1
of the Original Agreement, subject, to the extent applicable, to the limitations
with respect to certain waived matters more particularly identified in the
Limited Waiver, dated as of April 29, 2013, as amended by (i) the First
Amendment thereto, dated as of July 29, 2013, (ii) the Second Amendment thereto,
dated as of October 16, 2013 and (iii) the Third Amendment thereto, dated as of
January 27, 2014 (the "Limited Waiver"), each among the parties hereto. In
addition, the Collection Agent hereby makes to the Class Investors, the Class
Agents and the Administrative Agent, on the date hereof, all the representations
and warranties set forth in Section 3.3 of the Original Agreement, subject, to
the extent applicable, to the limitations with respect to certain waived matters
more particularly identified in the Limited Waiver.
SECTION 6. Successors and Assigns. This Amendment shall bind, and the benefits
hereof shall inure to the parties hereof and their respective successors and
permitted assigns.




--------------------------------------------------------------------------------




SECTION 7. Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK. THE TRANSFEROR HEREBY SUBMITS
TO THE NONEXCLUSIVE JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK AND OF ANY NEW YORK STATE COURT SITTING IN THE
CITY OF NEW YORK FOR PURPOSES OF ALL LEGAL PROCEEDINGS ARISING OUT OF OR
RELATING TO THIS AMENDMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
SECTION 8. Severability; Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which when taken together shall constitute one and the same instrument. Any
provisions of this Amendment which are prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
SECTION 9. Captions. The captions in this Amendment are for convenience of
reference only and shall not define or limit any of the terms or provisions
hereof.
SECTION 10. Ratification. Except as expressly affected by the provisions hereof,
the Original Agreement as amended by this Amendment shall remain in full force
and effect in accordance with its terms and ratified and confirmed by the
parties hereto. On and after the date hereof, each reference in the Original
Agreement to "this Agreement", "hereunder", "herein" or words of like import
shall mean and be a reference to the Original Agreement as amended by this
Amendment.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]






























































--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment as of the date first written above.






TECH DATA FINANCE SPV, INC.,
as Transferor






By: /s/ SCOTT W. WALKER
Name: Scott W. Walker
Title: Vice President & Treasurer






TECH DATA CORPORATION,
as Collection Agent






By: /s/ SCOTT W. WALKER
    
Name: Scott W. Walker
Title: Vice President & Treasurer
 


LIBERTY STREET FUNDING LLC






By: /s/ JILL A. RUSSO
Name: Jill A. Russo
Title: Vice President






Commitment:                THE BANK OF NOVA SCOTIA,
$100,000,000                as Liberty Agent and as a Liberty Bank Investor






By: /s/ EUGENE DEMPSEY                    
Name: Eugene Dempsey
    Title: Director




VICTORY RECEIVABLES CORPORATION






By: /s/ DAVID V. DEANGELIS
Name: David V. DeAngelis
Title: Vice President








--------------------------------------------------------------------------------






Commitment:                THE BANK OF TOKYO-MITSUBISHI UFJ, LTD,     
$100,000,000                NEW YORK BRANCH,
as Victory Bank Investor






By:      /s/ MATTHEW ANTIOCO
Name: Matthew Antioco
                        Title: Vice President




THE BANK OF TOKYO-MITSUBISHI UFJ, LTD,     
NEW YORK BRANCH,
as Victory Agent






By:      /s/ CHRISTOPHER POHL
Name: Christopher Pohl
                        Title: Managing Director






Commitment:                SUNTRUST BANK, as a SunTrust Bank Investor
$100,000,000




By:     /s/ KYLE SHENTON
    Name: Kyle Shenton
                        Title: Vice President






Commitment:                CHARIOT FUNDING LLC,
$100,000,000                as a Class Conduit and as a Chariot Bank Investor


By JPMorgan Chase Bank, N.A., as its Attorney-in-Fact






By: /s/ CORINA MILLS
Name: Corina Mills
                        Title: Executive Director






JPMORGAN CHASE BANK, N.A, as Chariot Agent and as Administrative Agent






By: /s/ CORINA MILLS
    Name: Corina Mills
    Title: Executive Director






--------------------------------------------------------------------------------








ANNEX 5


Definitions for Tech Data Financial Covenants (Section 5.5)


"Consolidated Debt‑to‑Capitalization Ratio" means, as of any date of
determination, subject to Section 8.13(c), the ratio of (a) Consolidated Funded
Indebtedness as of such date to (b) Consolidated Total Capitalization as of such
date.


"Consolidated Funded Indebtedness" means, as of any date of determination, for
Tech Data and its Subsidiaries on a consolidated basis, the sum of (a) the
outstanding principal amount of all obligations, whether current or long‑term,
for borrowed money (including Obligations hereunder) and all obligations
evidenced by bonds, debentures (including all Convertible Debentures), notes,
loan agreements or other similar instruments, (b) all purchase money
Indebtedness, (c) all direct obligations arising under letters of credit
(including standby and commercial), bankers' acceptances, bank guaranties,
surety bonds and similar instruments, (d) all obligations in respect of the
deferred purchase price of property or services (other than trade accounts
payable in the ordinary course of business), (e) all Attributable Indebtedness
in respect of capital leases, obligations under the Real Estate Financing
Facilities and asset securitization transactions, (f) without duplication, all
Guarantees with respect to outstanding Indebtedness of the types specified in
clauses (a) through (e) above of Persons other than Tech Data or any Subsidiary,
and (g) all Indebtedness of the types referred to in clauses (a) through (f)
above of any partnership or joint venture (other than a joint venture that is
itself a corporation or limited liability company) in which Tech Data or a
Subsidiary is a general partner or joint venturer, unless such Indebtedness is
expressly made non-recourse to Tech Data or such Subsidiary. "Consolidated
Funded Indebtedness" of a Person shall not include (x) any true sale by such
Person of accounts receivable, as determined in accordance with GAAP, which sale
is not, and is not made in connection with, an obligation under any Real Estate
Financing Facility or an asset securitization transaction and (y) any obligation
arising under a sale and lease back transaction that is an operating lease.




"Consolidated Total Capitalization" means, as of any date of determination, the
sum of Consolidated Funded Indebtedness plus Shareholders' Equity; provided that
solely for any determination of Consolidated Total Capitalization for any date
ending on or prior to January 31, 2012, the amount of dividends and stock
redemptions made by Tech Data shall be excluded from such calculation in an
aggregate amount not to exceed $300,000,000.


"Convertible Debentures" means convertible debentures issued pursuant to a Tech
Data Indenture, which may be offered in a single transaction, a series of
transactions, or in separate transactions. The Convertible Debentures may be
either senior or subordinated debentures.


"Obligations" means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding.


"Shareholders' Equity" means, as of any date of determination, consolidated
shareholders' equity of Tech Data and its Subsidiaries as of that date
determined in accordance with GAAP.


"Subsidiary" of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
"Subsidiary" or to "Subsidiaries" shall refer to a Subsidiary or Subsidiaries of
Tech Data.






--------------------------------------------------------------------------------




"Tech Data Indenture" means any existing or future indenture between Tech Data
and a trustee relating to the offering of Convertible Debentures.








